Citation Nr: 1140990	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  06-23 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability (back disability), and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability (neck disability), and if so, whether the reopened claim should be granted.

3.  Entitlement to service connection for bilateral lower extremity radiculopathy, to include as secondary to lumbar spine disability.

4.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease.  





REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from September 1963 to October 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2010 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims files.

When this case was before the Board in August 2010, it was decided in part and remanded in part.  The case has since been returned to the Board for further appellate action.  


The Veteran's representative has raised the issue of clear and unmistakable error (CUE) in the April 1982 rating decision, but this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a neck disability, and entitlement to an initial rating in excess of 10 percent for coronary artery disease are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Service connection for back and neck disorders was denied in an unappealed December 2002 rating decision.  

2.  Evidence received since the December 2002 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for back and neck disabilities; such evidence is not cumulative or redundant of evidence already of record. 

3.  A lumbar spine disability became manifest in service and has been chronic since discharge from service.  

4.  Radiculopathy of the lower extremities is shown to be secondary to the Veteran's lumbar spine disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a neck disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  The criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

4.  The criteria for service connection for radiculopathy of the lower extremities as secondary to the Veteran's lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate his claims to reopen and his entitlement to service connection for back disability and bilateral radiculopathy.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2011) before the Board decides these matters.

Claim to reopen

Legal Principles

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The RO denied service connection for neck and back disabilities in a December 2002 rating decision.  The Veteran was notified of the denial by a letter dated that same month.  He filed a Notice of Disagreement (NOD) in January 2003, but withdrew his appeal in an October 2003 letter to VA.  Thus, the December 2002 rating decision is final.  

The basis for the denial in December 2002 was that there was no new and material evidence submitted showing a link between the Veteran's current disabilities of the back and neck and service.  The RO further indicated that the purported positive nexus opinion was speculative in nature, and it did not constitute new and material evidence.  

The evidence of record in December 2002 consisted of service treatment records (STRs), VA treatment records, VA examination reports, and a May 2002 positive nexus opinion from the Veteran's treating physician.  

Evidence received since the December 2002 decision most importantly includes July 2006 and February 2009 positive nexus opinions, which link the current back and neck disabilities to the Veteran's service.  

A medical opinion relating the claimed disability to service was an element of entitlement to service connection that the RO found was not met because the positive nexus was speculative in nature.  Nevertheless, the Board finds that the July 2006 and February 2009 nexus opinions are new and material as they establish a necessary element of entitlement to service connection-namely, they show a link between the Veteran's current disabilities of the neck and spine and his period of active duty.  Accordingly, this evidence is sufficient to reopen the previously-denied claims of service connection for back and neck disabilities.  Shade, 24 Vet. App. 110. 

Service connection

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53(1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 





Analysis

The Veteran essentially contends that his back disability had its onset during his active military service following a fall, and that he has radiculopathy of the lower extremities secondary to his back disability.

STRs reflect treatment for complaints of back pain.  He was treated for complaints of back pain with paraesthesias of the left leg in February 1965.  That same month, it was noted that the Veteran had a congenital anomaly that could be the cause of his complaints.  The nature of this "congenital anomaly" was not noted, nor was a concrete diagnosis provided.  Upon separation, the September 1966 physical examination report shows the Veteran's spine was found to be normal on clinical evaluation.  The Veteran, in his own report of medical history at the separation physical, noted that he had recurrent back pain.  He further indicated that he was advised that he would need a back operation.  

Following service, the Veteran was treated for complaints of back problems, and ultimately diagnosed as having degenerative disc disease of the lumbar spine.  There is no record of any diagnosis of a congenital disease of the lumbar spine.  

In January 1982, the Veteran underwent a VA Agent Orange examination, and it was devoid of any notation of a back disability.  It appears that the Veteran was first treated for back problems, post-service, in the early-2000s.  He was diagnosed as having degenerative disc disease of the lumbo-sacral spine and chronic lumbo-sacral strain.  
 
Also of record are numerous statements from friends and family, who essentially indicated that they knew the Veteran prior to going into the service, and upon his return, he had significant complaints related to body aches and pains.  Namely, he complained of back problems impacting his daily activities.  

In addition, the Veteran submitted a letter showing his TDY orders to go to USNH Yokosuka, Japan for a medical consultation.  The Veteran contends that this consultation was for his neck and back problems.  Again, VA attempted to retrieve any outstanding records for USNH Yokosuka, but they did not reply to the request.  

In a May 2002 letter, the Veteran's treating physician opined that "within a reasonable degree of medical certainty," the Veteran's back pain was related to his military service.  In so opining, he indicated that his years of lifting, twisting, and bending while his was in service contributed to the lumbar arthritis and degenerative disc disease.  

In a July 2006 letter from the Veteran's family physician, he opined that the Veteran's back disability was at least as likely as not related to his in-service injury.  The physician noted that this was based upon the Veteran's report of an in-service injury to the back, and it progressed and deteriorated over time.  

In October 2006, another of the Veteran's treating physician submitted a letter stating that the Veteran had no back problems prior to entry in active duty.  He opined that the Veteran's current back problems are a direct result of his in-service activities, and specifically noted his recurrent exposure to cold and damp weather conditions, laying on cold concrete on a regular basis, and climate change from cold Japan to hot and humid Vietnam.  

In February 2009, the Veteran underwent a VA musculoskeletal examination, during which he described the fall and injury to his back during service.  The diagnosis of degenerative disc disease of the lumbar spine was continued.  The examiner noted that he was unable to provide an opinion as to whether the Veteran's current back disability was related to his active duty service without resorting to speculation.  He noted that some of the Veteran's STRs were missing, and he could not verify in-service treatment for back pain, other than one instance in 1965.  He further opined that the Veteran's radiculopathy of the lower extremities is secondary to his back disability, and if service connection is awarded for the back disability, service connection should also be awarded for the radiculopathy.  

During his May 2010 hearing, the Veteran testified to having no problems with his back prior to service, and that his back problems first started in service and have continued since.  These statements have been consistent throughout the Veteran's appeal.  

On review of the evidence above, the Board finds, the Veteran has established entitlement to service connection for a chronic disability under 38 C.F.R. § 3.303(b). 

Under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when: (1) a chronic disease manifests itself in service (or within the presumptive period under 38 C.F.R. § 3.307) and the veteran currently has the same condition; or (2) a disease manifests itself in service (or within the presumptive period) but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. 488, 496, citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). 

In this case the Veteran is shown to have had back problems during service.  Although he did not have a back problem noted on his separation examination, he noted such problems on his own report of medical history.  Further, "buddy statements" submitted by the Veteran's friends and family provided credible evidence that his symptoms have been chronic since discharge.  Although, the Veteran was first treated for back problems many years following service, he competently testified to having back pain in service and since.  The Board notes that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay person may provide eyewitness account of medical symptoms). 

Moreover, there are multiple letters from private treating physicians noting that the Veteran's back disability is attributable to injury and events during service.  The Board recognizes that these opinions were not provided following review of the Veteran's claims files, but find them consistent with the Veteran's assertions and reported history.  

There are no competent clinical opinions to the contrary, and the February 2009 VA examination report lacks probative value regarding the back disability because no opinion was offered, and the examiner stated that he could not provide an opinion without resort to speculation.  The Board may rely on a statement that an opinion cannot be provided without resort to "mere speculation" if it is clear that the procurable and assembled data were fully considered and the basis for the opinion is provided by the examiner or apparent upon a review of the record.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case, the examiner stated that he was unable provide an opinion because there were missing STRs, but he did not explain whether current medical knowledge prevented him from offering his opinion, nor did he state that the actual cause of the Veteran's disability cannot be determined due to the possibility of multiple causes.  He also did not address the significance of the Veteran's in-service treatment for back problems.  Ultimately, the Board finds the February 2009 VA examination report to be inadequate inasmuch as there is no nexus opinion provided with respect to the Veteran's back disability, and the examiner's speculative language was not based upon assessment of the record as a whole.  

In sum, the Veteran is shown to have a current disability, diagnosed in recent VA examination as degenerative disc disease of the lumbar spine, and he has shown the disorder to be chronic since service.  Additionally, there is competent clinical evidence of record linking the Veteran's back disability to an injury and events during service.  Accordingly, the criteria for service connection for a back disability are met. 

Finally, the Board finds that the Veteran is entitled to service connection for radiculopathy of the lower extremities as secondary to the now, service-connected back disability.  The competent clinical evidence of record, including the February 2009 VA examination report, reflects that the Veteran's radiculopathy of the lower extremities was caused by his back disability.  Therefore, service connection is also warranted for radiculopathy of the lower extremities.  


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a lumbar spine disability is granted.

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a cervical spine disability is granted.

Service connection for lumbar spine disability is granted.

Service connection for radiculopathy of the lower extremities is granted.  


REMAND

The Board finds that further development is required before the claims of service connection for a neck disability and increased rating for coronary artery disease are adjudicated.  

Service Connection 

The Veteran essentially contends that a fall in service caused his currently diagnosed degenerative disc disease of the cervical spine.  

The report of the Veteran's enlistment physical, dated in August 1963, notes that the Veteran had a pre-service football injury to the neck.  It was noted as a muscle strain to the neck without residuals.  The Veteran was not treated in service for complaints of neck pain.  Upon separation, he was again noted to have a history of a football injury with whiplash in the neck.  

Following service, it appears that the Veteran was first diagnosed as having degenerative disc disease of the cervical spine in the late-2000s, and has been treated for the same ever since.

In February 2009, the Veteran was afforded a VA examination of the neck.  The examiner indicated that he was unable to provide an etiological opinion regarding the Veteran's neck disability without resort to mere speculation.  

It important to note here that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Board finds that pursuant to the guidance in Jones v. Shinseki, 23 Vet. App. 382 (2010) regarding speculative opinions, the Board cannot rely on the February 2009 speculative opinion.  As the Board finds the February 2009 VA examination to be inadequate, the Veteran should be afforded a new VA examination regarding his claimed neck disability. 

Coronary Artery Disease

In an April 2011 rating decision, the RO awarded service connection for coronary artery disease and assigned a 10 percent rating, effective November 17, 2010.  In May 2011, the Veteran filed a notice of disagreement as to the disability rating assigned.  Of date, there has been no issuance of a Statement of the Case (SOC).  

Remand is accordingly required at this point to enable the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999) (when the claimant has filed an NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue for issuance of an SOC). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should issue to the Veteran and his representative an SOC on the issue of entitlement to an initial rating in excess of 10 percent for coronary artery disease.  They should be informed of the requirements to perfect an appeal with respect to the issue.  

2.  If the Veteran perfects an appeal with respect to the initial rating claim, the RO or the AMC should ensure that any indicated development is completed before such issue is certified for appellate consideration.

3.  Schedule the Veteran for a VA examination by a physician with sufficient expertise to determine the nature and etiology of his cervical spine disability.  The Veteran's claims folders must be made available to the examiner.  The examiner is to perform all necessary clinical testing, and render all appropriate diagnoses.  Based upon the examination results and the review of the record, the examiner should answer the following questions with respect to each cervical spine disorder present during the period of the claim: 

Is there a 50 percent or better probability that the disorder was present during the Veteran's active service and, if so, did the disorder clearly and unmistakably exist prior to the Veteran's active service?

With respect to any such disorder which the examiner believes existed prior to the Veteran's active service, is there a 50 percent or better probability that the disorder increased in severity during the Veteran's active service and, if so, was the increase clearly and unmistakably due to natural progress?

With respect to any such disorder which the examiner believes was not present during the Veteran's active service, is there a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service?

For purposes of the opinions, the examiner should assume that the Veteran is credible.  The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinions, he or she should fully explain why he or she is unable to do so.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the Veteran's reopened claim of entitlement to service connection for a neck disability on a de novo basis.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


